DETAILED ACTION
Response to Amendment
 The amendment filed on 04/05/2022 has been entered and considered by Examiner. Claims 1-7, 9-18 and 20-22 are presented for examination. This Action is made FINAL.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 16-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US Pub. 20200008044 A1) in view of Stockert et al. (US Pub. 20200396118 A1).
	For claim 1, Poornachandran discloses a method, comprising:
	receiving, by a multi-access edge computing (MEC) node selection platform (Figs. 7 and 14, platform for items 150/136) and from a user device (121), a request to access a service via MEC (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036];
	determining, by the MEC node selection platform and based on the request to access the service, a performance requirement for the service [0035-36];
	determining, by the MEC node selection platform, a geographical location of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036];
wherein each candidate MEC node of the set of candidate MEC nodes are configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108],
	requesting, by the MEC node selection platform and from a MEC node orchestrator (150), a MEC node performance report [0057], 
	wherein the MEC node performance report indicates one or more performance indicators for the set of candidate MEC nodes (step 611) [0103-106, 0023, 0066]; and 
receiving, by the MEC node selection platform and from the MEC node orchestrator, the MEC node performance report [0103-106, 0023, 0066]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254];

selecting, by the MEC node selection platform and based on the one or more performance indicators and the geographical location of the user device, a second MEC node from the set of candidate MEC nodes (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]; and 
providing, by the MEC node selection platform and to the user device, information to be used by the user device to communicate with the second MEC node (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108].
But Poornachandran doesn’t explicitly teach identifying, by the MEC node selection platform, a set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
	However, Stockert discloses identifying, by the MEC node selection platform, a set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (MEC is selected based on the proximity threshold of a distance/service between the service mobile device(s) and the servicing MEC) [0027-30], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.


	For claim 16, Poornachandran discloses a non-transitory computer-readable medium storing instructions (Fig. 12) [0163], the instructions comprising: 
one or more instructions that, when executed by one or more processors (Fig. 12) [0163], cause the one or more processors to: 
receive, from a user device and via an application programming interface, a request to access a service, via multi-access edge computing (MEC) [0034-36], 
wherein the request includes one or more fields that indicate one or more of the service, a performance requirement for the service, a service type of the service, a geographical location of the user device, or a subscription status of a user of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034-36]; 
determine, based on the request to access the service, the performance requirement [0035-36];
determine the geographical location of the user device based on the request (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036]; 
wherein each candidate MEC node of the set of candidate MEC nodes is configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108];
obtain, based on the request, a MEC node performance report (step 611) [0103-106, 0023, 0066], 
wherein the MEC node performance report indicates one or more performance indicators for the set of candidate MEC nodes (step 611) [0103-106, 0023, 0066], and 
wherein the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities (step 611) [0103-106, 0023, 0066]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254];
select a second MEC node from the set of candidate MEC nodes based on the one or more performance indicators, the performance requirement, and the geographical location of the user device (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]; and 
provide, to the user device, information to be used by the user device to communicate with the second MEC node (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]. 
But Poornachandran doesn’t explicitly teach identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
Stockert discloses identifying, by the MEC node selection platform, set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30];
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (MEC is selected based on the proximity threshold of a distance/service between the service mobile device(s) and the servicing MEC) [0027-30], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.

	For claim 2, Poornachandran discloses the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities [0023-24, 0066].

	For claim 4, Poornachandran discloses the information to be used by the user device to communicate with the MEC node comprises a network address of the MEC node [0253-0254, 0103-0108].

	For claim 5, Poornachandran discloses the MEC node selection platform receives the request via an application programming interface [0103-106, 0023, 0066], and wherein the request includes one or more fields of information including indications of one or more of the service, the performance requirement, a service type of the service, the geographical location of the user device, or a subscription status of a user of the user device [0103-106, 0023, 0066].

	For claim 6, Poornachandran discloses wherein selecting the second MEC node is based on the first MEC node failing to satisfy the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254].

	For claim 7, Poornachandran discloses wherein the method further comprises determining that the MEC node satisfies a threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086], and wherein the MEC node selection platform selects the MEC node based on the MEC node satisfying the threshold likelihood of satisfying the performance requirement [0253-254, 0086].

	For claim 9, Poornachandran discloses permission to access at least one of the set of candidate MEC nodes is based on a subscription status of a user associated with the user device, wherein the method further comprises determining that the user associated with the user device has permission to access the second MEC node based on the subscription status of the user, and wherein selecting the second  MEC node based on determining that the user device has permission to access to the second MEC node [0136, 0024-25, 0071].

	For claim 17, Poornachandran discloses select the second MEC node based on the first MEC node failing to satisfy the performance requirement [0136, 0024-25, 0071].

	For claim 18, Poornachandran discloses the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine that at least one of the set of candidate MEC nodes satisfies the threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086]; and wherein the one or more instructions, that cause the one or more processors to select the second MEC node, cause the one or more processors to: select the second MEC node from the at least one of the set of candidate MEC nodes based on the geographical location of the user device and geographical locations of the at least one of the set of candidate MEC nodes [0253-254, 0086].

	For claim 20, Poornachandran discloses permission to access at least one of the set of candidate MEC nodes is based on the subscription status of the user of the user device; wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine that the user of the user device has permission to access the MEC node based on the subscription status of the user; and wherein the one or more instructions, that cause the one or more processors to select the second MEC node, cause the one or more processors to: select the second MEC node based on a determination that the user has permission to access to the second MEC node [0136, 0024-25, 0071].

For claim 21, Poornachandran discloses receiving the MEC node performance report is based on one or more of: expiration of a period of time, or detection of changed conditions [0050, 0054, 0087].

For claim 22, Poornachandran discloses to obtain the MEC node performance report, cause the one or more processors to obtain the MEC node performance report based on one or more of: expiration of a period of time, or detection of changed conditions [0050, 0054, 0087].


Claims 3, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US Pub. 20200008044 A1) in view of Stockert et al. (US Pub. 20200396118 A1) in further view of Stammer et al.  (US Pub. 20200120446 A1).
For claim 3, Poornachandran discloses all limitation this claim depends on.
But Poornachandran doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the MEC node selection platform is configured to perform a domain name system service lookup [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stammer to ensure various network identities can be trace and track, thus, enhancing network security and protection.

For claim10, Poornachandran discloses a multi-access edge computing (MEC) selection platform, comprising: 
one or more memories (Fig. 12) [0163]; and 
one or more processors, communicatively coupled to the one or more memories (Fig. 12) [0163], configured to: 
receive, from a user device (121), a request to access a service via MEC (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036], 
wherein the request identifies an identifier that is associated with the service and indicates that the request is to access the service via MEC [0097, 0034, 0036, 0222]; 
determine, based on the request to access the service, a performance requirement for the service [0035-36];
determine a geographical location of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036]; 
wherein each candidate MEC node of the set of candidate MEC nodes is configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108];
obtain, based on the request, a MEC node performance report, wherein the MEC node performance report indicates the one or more performance indicators for set of candidate MEC nodes (step 611) [0103-106, 0023, 0066]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254];
select, based on the one or more performance indicators and the geographical location of the user device, and the performance requirement, a MEC node from the set of candidate MEC nodes (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]; and 
provide, to the user device, a network address of the MEC node to permit the user device to communicate with the MEC node (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108].
But Poornachandran doesn’t explicitly teach identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
Stockert discloses identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30];
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (MEC is selected based on the proximity threshold of a distance/service between the service mobile device(s) and the servicing MEC) [0027-30], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.
	But Poornachandran, as modified by Stockert, doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the request identifies a domain name that is associated with the service and indicates that the request is to access the service via MEC [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, as modified by Stockert and Stammer, to ensure various network identities can be trace and track, thus, enhancing network security and protection.

	For claim 11, Poornachandran, as modified by Stockert and Stammer, discloses the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities [0023-24, 0066].

	For claim 12, Poornachandran, as modified by Stockert, discloses wherein the one or more processors are further configured to select the second MEC node from the set of candidate MEC nodes by selecting the second MEC node from the at least one of the set of candidate MEC nodes [0253-254, 0086].
Poornachandran, as modified by Stockert, discloses all limitation this claim depends on.
But Poornachandran, as modified by Stockert, doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the MEC selection platform is configured to perform a domain name system service lookup, wherein the domain name is associated with at least one of the set of candidate MEC nodes [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, as modified by Stockert and Stammer, to ensure various network identities can be trace and track, thus, enhancing network security and protection.

	For claim 13, Poornachandran, as modified by Stockert and Stammer, discloses when selecting the second MEC node, are r configured to:
	select the second MEC node based on the first MEC node failing to satisfy the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254].

	For claim 14, Poornachandran, as modified by Stockert and Stammer, discloses wherein the one or more processors are further configured to: determine that the second MEC node satisfies the threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086]; and wherein the one or more processors, when selecting the second MEC node, are configured to:
	select the second MEC node based on the second MEC node satisfying the threshold likelihood of satisfying the performance requirement [0253-254, 0086].

	For claim 15, Poornachandran, as modified by Stockert and Stammer, discloses permission to access at least one of the set of candidate MEC nodes is based on a subscription status of a user associated with the user device; wherein the one or more processors are further configured to: determine that the user associated with the user device has permission to access the second MEC node based on the subscription status of the user; and wherein the one or more processors, when selecting the second MEC node, are configured to:
	 select the second MEC node based on a determination that the user device has permission to access to the second MEC node [0136, 0024-25, 0071].

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “…determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement…”, the Examiner asserts that Stockert discloses determining by the selection of an application and based on a request to access a service, a performance criteria for the service.	
“… Proximity can include determining a proximity threshold between an MEC node a group of mobile devices in a movement pattern. The proximity threshold can be a distance, time to transmit a message, signal strength, etc., between an MEC node and one mobile device within the group of mobile devices …” [0027]; “… the network device 202 can determine that the first NRP metric satisfies an NRP threshold. That is, the first NRP metric indicates that the second MEC node 206 is acting sufficiently as an application server for the applications running/executing on mobile devices 212, 214, 216, 218 to provide users of the mobile devices 212, 214, 216, 218 with a quality user experience…” [0036].

With regards to the argument for the limitation “…wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device …”, the Examiner asserts that Stockert discloses MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC. “… Proximity can include determining a proximity threshold between an MEC node a group of mobile devices in a movement pattern. The proximity threshold can be a distance, time to transmit a message, signal strength, etc., between an MEC node and one mobile device within the group of mobile devices …” [0027]; “… the network device 202 can determine that the first NRP metric satisfies an NRP threshold. That is, the first NRP metric indicates that the second MEC node 206 is acting sufficiently as an application server for the applications running/executing on mobile devices 212, 214, 216, 218 to provide users of the mobile devices 212, 214, 216, 218 with a quality user experience…” [0036].	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642